DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims/Response to Amendment
Claims 1-20 are pending and subject to this Office Action. Claims 12-20 are withdrawn from consideration as being directed to a non-elected invention. 
The previous objections to claims 1, 3-4, 6, and 9 are withdrawn in view of the amendment made to the claims.

Response to Arguments
Applicant’s arguments (see Remarks filed on 03/23/2022) with respect to the rejection of claims 1-2 and 5-10 under 35 U.S.C. 103 over Shaikh et al. (US Pub. 2017/0001926), in view of Schwab et al. (US Pat. 6,580,009; hereinafter Schwab), have been fully considered and are persuasive.  Claim 1 has been amended to recite “dividing the metathesis feed into a first portion and a second portion,” where the first portion is contacted with a metathesis catalyst and a cracking catalyst, and the second portion with “at least a portion of a metathesis ethylene effluent in the presence of a supplemental metathesis catalyst.” The examiner agrees with Applicant that the cited prior art fail to disclose or make obvious the newly added limitations (Remarks, pg. 10).   
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Shaikh et al. (US 2017/0001928 A1, cited in IDS dated 03/29/2021; hereinafter "Shaikh"), in view of Schwab.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2017/0001928 A1, cited in IDS dated 03/29/2021), in view of Schwab (US Pat. 6,580,009).
Regarding claim 1, Shaikh discloses a process for producing propylene, the process comprising:
dividing a metathesis feed 210 (Fig 1) comprising butenes into a first portion 201E and a second portion 201F ([0032], [0036]; 
contacting the first portion 201E of the metathesis feed, in a metathesis/cracking reactor 120, with a metathesis catalyst 122 and a cracking catalyst 124 directly downstream of the metathesis catalyst to produce a metathesis reaction effluent 232 comprising propylene and ethylene ([0032], [0036], [0038]); and
contacting the second portion 201F of the metathesis feed, in a metathesis reactor 140, with a metathesis ethylene effluent 234 in the presence of a supplemental metathesis catalyst 141 to produce a supplemental metathesis reaction effluent 240 ([0039]-[0040]), where:
contacting the second portion of the metathesis feed with the metathesis ethylene effluent in the presence of the supplemental metathesis catalyst catalyzes metathesis reaction between ethylene and 2-butene to produce propylene ([0040], [0050]). 
Shaikh does not explicitly disclose that contacting of the first portion 201E of the metathesis feed with the metathesis catalyst causes metathesis of normal butenes to produce at least ethylene, propene, and C5+ olefins, and contacting with the cracking catalyst causes at least a portion of the C5+ olefins produced through metathesis to undergo cracking reactions to produce the metathesis reaction effluent 232 comprising propene and ethylene. However, it is noted that Shaikh and the instant invention utilize the same types of metathesis catalyst and cracking catalyst, such as tungsten oxide on a mesoporous silica (e.g. W-sba-15) and MFI zeolite (e.g. MFI-2000) (see Shaikh, [0027] and [0052]; Spec., [0075] and [0080]). Therefore, it is reasonably expected that the contacting of the first portion of the metathesis feed in Shaikh will have the same result as the claimed invention, including producing C5+ olefins during the metathesis step and then cracking at least a portion of said C5+ olefins to produce propylene and ethylene during the cracking step. 
Shaikh does not explicitly disclose that the metathesis feed 210 (Fig. 1) is obtained by: contacting a hydrocarbon feed with at least steam to undergo steam cracking at a temperature of 700-900 °C to form a cracking reaction effluent comprising butene; separating the cracking reaction effluent to produce at least a cracking C4 effluent comprising normal butenes, isobutene, and 1,3-butadiene; subjecting the cracking C4 effluent to selective hydrogenation to produce a hydrogenation effluent where 1,3-butadiene is converted to normal butenes; and removing isobutene from the hydrogenation effluent to produce the metathesis feed 210. 
However, it should be noted that Shaikh does disclose that the suitable inlet stream as the metathesis feed include “second raffinate” ([0050], lines 1-6). As noted in Shaikh, “second raffinate” (also known in the art as “raffinate II”) is known to be a C4 cut stream that has been treated to remove 1,3-butadiene and isobutylene ([0050], lines 20-22). 
Schwab, drawn to a process for preparing propene and hexene from a raffinate II feed via metathesis (Abstract), teaches that the raffinate II feed is obtained by the steps comprising (i) steam cracking a hydrocarbon feed at a temperature from 800 to 850 ºC to cracking said hydrocarbon feed to form a cracking effluent comprising C4 components (col. 1, lines 4-32; col. 5, lines col. 5, lines 42-47), (ii) providing a C4 stream from the steam cracker (separating a C4 stream from a steam cracking effluent) (col. 5, lines 42-47), (iii) subjecting the C4 stream to selective hydrogenation to remove butadiene (1,3-butadiene) and give a hydrogenation effluent comprising n-butene and isobutene (col. 5, lines 48-54), and (iv) removing isobutene from the hydrogenation effluent, e.g., by reaction with an alcohol, to produce a raffinate II stream comprising n-butenes (col. 5, line 55 – col. 6, line 11).  
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Shaikh by obtaining the metathesis feed 210 (Fig. 1) by the steps comprising (a) contacting a hydrocarbon feed with at least steam at a temperature of from 800 °C to 850 °C to form a cracking reaction effluent comprising at least butenes, (b) separating the cracking reaction effluent to produce a cracking C4 effluent comprising at least normal butenes, isobutene, and 1,3-butadiene, (c) subjecting the cracking C4 effluent to selective hydrogenation to produce a hydrogenation effluent, and (d) removing isobutene from the hydrogenation effluent to produce the metathesis feed comprising at least normal butenes, as taught by Schwab, because (i) Shaikh teaching using a “second raffinate” (raffinate II) as the metathesis feed, which ordinarily refers to a C4 stream that has been treated to remove butadiene and isobutene ([0050]), (ii) Schwab teaches a method for obtaining a raffinate II feed from a steam cracker operating at 800-850 ºC (col. 1, lines 4-32; col. 5, line 42 - col. 6, line 11), and (iii) this involves application of a known method for obtaining a C4 raffinate II stream to a known process that utilizes such a C4 raffinate II stream as a feed to yield predictable results.  In addition, the claimed cracking temperature of from 700 ºC to 900 ºC is met by the temperature range of 800 °C to 850 °C disclosed by Schwab (col. 1, lines 21-22). 

Regarding claim 2, Schwab discloses that the suitable hydrocarbons to be cracked in the steam cracking step include naphtha (col. 1, line 16).

Regarding claim 5, Shaikh discloses separating a mixed reaction effluent 203A (Fig. 1) containing the metathesis reaction effluent 232 and the supplemental metathesis reaction effluent 240 into a metathesis C5+ effluent 214, a butene stream 212, a propylene stream 207, and an ethylene stream 236 ([0043]-[0044]; see Table 1 for C5+ olefins in stream 214).

Regarding claim 6, Shaikh discloses passing a portion of the butene stream 212 (Fig. 1) back into contact with the metathesis catalyst for further metathesis of normal butenes in said butene stream to produce the metathesis reaction effluent 232 ([0044]).

Regarding claim 7, Shaikh, in view of Schwab (“Shaikh/Schwab”), does not explicitly teach passing at least a portion of the butene stream into contact with the cracking effluent, hydrogen, and a selective hydrogenation catalyst to selectively hydrogenate at least a portion of 1,3-butadiene in the portion of the metathesis C4 effluent.
However, it should be noted that Shaikh does teach passing a portion of the butene stream 212 (Fig. 1) back into contact with the metathesis catalyst for further metathesis of normal butenes in said butene stream to produce the metathesis reaction effluent 232 ([0044]). It is also noted that the Shaikh/Schwab process includes the selective hydrogenation and isobutene removal steps prior to the metathesis step. While the selective hydrogenation of the C4 stream reduces the content of butadiene to a tolerable amount, e.g., < 10 ppm (see Schwab, col. 7, lines 8-11), it does not completely remove butadiene. Also, the metathesis reaction produces isobutene as a co-product (TABLE 1). Thus, it is reasonably expected that butadiene and isobutene, if not treated, will build up in the metathesis step due to the recycling of the C4 effluent. One skilled in the art would have been motivated to control the contents of undesirable components, such as butadiene and isobutene, in the recycle stream to the metathesis step.
Therefore, it would have been obvious to one of ordinary skill in the art to subject the recycle portion of the butene stream to the selective hydrogenation zone, which is conducted upstream of the isobutene removal step and the metathesis step (col. 5, line 48 – col. 6, line 11), to reduce the contents of butadiene and isobutene prior to being introduced to the metathesis zone, because (i) it is reasonably expected that butadiene and isobutene build up in the metathesis step due to the recycling of the C4 effluent, (ii) butadiene and isobutene are undesirable components in the metathesis reaction, and (iii) the Shaikh/Schwab process already utilizes a selective hydrogenation step and an isobutylene removal step before the metathesis step, and thus one skilled in the art would reasonably be motivated to pass the recycle portion of the metathesis C4 effluent to the selective hydrogenation zone, which is followed by the isobutene removal zone, to reduce the butadiene and isobutene contents, instead of passing said recycle portion directly to the metathesis zone.

Regarding claim 8, Schwab teaches that the selective hydrogenation is conducted by contacting the C4 fraction from the steam cracker with hydrogen in the presence of a selective hydrogenation catalyst under conditions sufficient to hydrogenate butadiene and produce a hydrogenation effluent comprising a greater concentration of normal butenes compared to the concentration of normal butenes in the C4 fraction (col. 6, lines 12-26; col. 6, line 66- col. 7, line 13).

Regarding claim 9, Schwab teaches that the step for removing isobutene from the hydrogenation effluent may be conducted by: 
contacting the hydrogenation effluent, obtained from the selective hydrogenation step, with methanol under reaction conditions sufficient to convert at least a portion of the isobutene in the hydrogenation effluent to methyl tert-butyl ether (MTBE) to produce an MTBE reaction product (col. 6, lines 40-51; col. 9, lines 14-18), and 
separating at least a portion of the MTBE from the MTBE reaction product to produce an MTBE effluent comprising the MTBE and a raffinate II stream (i.e. the metathesis feed) comprising butenes (col. 5, lines 55-61).

Regarding claim 10, Schwab further teaches that pure MTBE may be recovered from the MTBE effluent (col. 9, lines 18-23). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2017/0001928 A1), in view of Schwab (US Pat. 6,580,009), as applied to claim 1, and further in view of Gartside et al. (US Pub. 2003/0176754 A1, cited in IDS dated 04/24/2020; hereinafter “Gartside”).
Regarding claims 3-4, Shaikh further discloses:
separating a mixed reaction effluent 203A (Fig. 1) containing the metathesis reaction effluent 232 and the supplemental metathesis reaction effluent 240 into a metathesis C5+ effluent 214, a butene stream 212, a propylene stream 207, and an ethylene stream 236 ([0043]-[0044]; see Table 1 for C5+ olefins in stream 214).
Shaikh, in view of Schwab (“Shaikh/Schwab”), does not explicitly teach the claimed step of passing the metathesis C5+ effluent back into contact with the hydrocarbon feed and steam at the temperature of from 700 °C to 900 °C, where the contacting causes at least a portion of the metathesis C5+ effluent to undergo steam cracking, as required in claims 3 and 4. 
However, Gartside, directed to a process for producing propylene via steam cracking for producing butenes and metathesis of said butenes (Abstract, [0062], [0066]), teaches subjecting C5 olefins 30 (Fig. 5) and C6 olefins 26, separated from the metathesis effluent 18, to hydrogenation (hydrotreating) to obtain a hydrogenation effluent 136 comprising hydrogenated C5-C6 hydrocarbons, and then recycling said hydrogenation effluent to the steam cracker unit 138.
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Shaikh/Schwab by hydrotreating the metathesis C5+ effluent 214 (Fig. 1 in Shaikh) to produce a hydrotreated effluent and then passing said hydrotreated effluent to the steam cracker from which the metathesis feed 210 is derived, because (i) Shaikh/Schwab produces a metathesis C5+ effluent 214 comprising C5+ olefins ([0052]-[0053], Table 1), (ii) Gartside, which similarly teaches a metathesis process for producing propylene, teaches recycling C5 and C6 olefins by hydrogenating and passing the C5 and C5 olefins to a steam cracker, and (iii) this involves application of a known recycling technique to improve a known metathesis process by providing additional feedstock from internally-obtained by-products.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2017/0001928 A1), in view of Schwab (US Pat. 6,580,009), as applied to claim 10, and further in view of Hofel et al. (US Pub. 2017/0253540 A1; hereinafter “Hofel”).
Regarding claim 11, Schwab further teaches subjecting the MTBE effluent to dissociation/ether cleavage (cracking) to recover an isobutene effluent (col. 5, lines 61-64; col. 10, lines 52-59). 
Shaikh, in view of Schwab (Shaikh/Schwab), does not explicitly teach passing the isobutene effluent back into the hydrocarbon feed and subjecting the isobutene effluent to steam cracking.
However, Hofel discloses a process for producing light olefins, such as propylene, the process comprising subjecting a stream comprising n-butane, isobutane, and n-butenes to steam cracking to produce a cracking effluent, which is separated to recover C3- hydrocarbons ([0060]-[0063]). Particularly, Hofel teaches that an isobutane fraction, which is a by-product stream of the process therein, upon being hydrogenated, can be recycled to the steam cracking unit ([0072]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Shaikh/Schwab by recycling the isobutene effluent, recovered from the MTBE effluent by dissociation (cracking), to the steam cracking step, because (i) Shaikh/Schwab teaches subjecting the MTBE effluent to dissociation/ether cleavage (cracking) to recover an isobutene effluent (Schwab, col. 5, lines 61-64; col. 10, lines 52-59), (ii) Hofel teaches that isobutene, upon hydrogenation, can be used as a feedstock to a steam cracking for producing light olefins ([0072]), and (iii) this involves recycling of an internally-obtained by-product to a reaction step to produce more desirable products.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772